DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentink (US 2005/0124294 A1) in view Zhou et al. (US 2016/0249378 A1).

Wentink discloses a technique for providing multiple basic service sets using a single access point with the following features: regarding claim 1, an electronic wireless communication apparatus for use with at least one STA, said electronic wireless communication apparatus comprising: a radio configured to selectively switch between a first band and a second band so as to selectively communicate with at least one STA associated for communication on the first band and at least one STA associated for communication on the second band; a memory having instructions stored thereon; a processor configured to execute the instructions stored on the memory to cause the apparatus to perform at least the following: a. switch the radio to the first band to enable communication with the at least one STA associated for communication on the first band during a first duration, and disable communication by the radio on the second band during the first duration; b. transmit, at a time during the first duration, a first stop signal including a second duration value to the at least one STA associated for communication on the first band, the first stop signal instructing the at least one STA associated for communication on the first band to not communicate on the first band during the second duration indicated in the signal; c. switch the radio to the second band to enable communication with the at least one STA associated for communication on the second band during the second duration, and disable communication by the radio on the first band during the second duration; and d. transmit, at a time during the second duration, a second stop signal including a first duration value to the at least one STA associated for communication on the second band, the signal instructing the at least one STA associated for communication on the second band to not communicate on the second band during the first duration indicated in the signal (Fig. 1, illustrates a multiple BSS system comprising a plurality of wireless stations associated with a single-radio access point according to an embodiment of the invention, see teachings in [0008, 0010-0011, 0026,  0032-0035] summarized as “an electronic wireless communication apparatus for use with at least one STA, said electronic wireless communication apparatus comprising (i.e. multiple BSS system 100 comprising a plurality of wireless stations 102-110 associated with a single-radio access point 120 comprising [0026], a radio configured to selectively switch between a first band and a second band so as to selectively communicate with at least one STA associated for communication on the first band and at least one STA associated for communication on the second band (i.e. the access point 120 is configured for supporting multiple stations 102, 104, 106, 108 and 110, associated with BSSs, by switching between a first band and a second band, wherein the transmission of the first set of stations can occur at a 2.4 GHz band and the transmission of the second set of stations can occur at a 5 GHz band, wherein, for example, the association of the stations 104 and 106 operating on 5 GHz band may be considered as the first band, and the association of the stations 102, 108 and 110 operating on 2.4 GHz band may be considered as the second [0008, 0011, 0026], a memory having instructions stored thereon; a processor configured to execute the instructions stored on the memory to cause the apparatus to perform at least the following (i.e. although not described, but it is apparent that the access point 120 comprised of a memory and a processor coupled with the memory, and the memory stores the codes which are executed by the processor to perform the functions [figs. 1-2]), a. switch the radio to the first band to enable communication with the at least one STA associated for communication on the first band during a first duration, and disable communication by the radio on the second band during the first duration (i.e. while the stations 102, 108 and 110 are blocked from transmitting on the second band 2.4 GHz, the access point 120 switches to the first band 5 GHz and services the uplink and downlink traffic associated with the stations 104 and 106, further, at the TBTT (target beacon transmission time), the access point 120 precedes the DTIM (delivery traffic indication map) beacon with a blocking frame that contains a suitable value in the duration/ID field of the MAC header, and this value sets a virtual carrier sense in all clients associated to that BSS, which effectively blocks all uplink traffic of the stations 102, 108 and 110 on the second band for the prescribed period, and the blocking frame may include a duration/ID field value which corresponds with the planned or first  service duration of the stations [0010-0011, 0032 & 0035]), b. transmit, at a time during the first duration, a first stop signal including a second duration value to the at least one STA associated for communication on the first band, the first stop signal instructing the at least one STA associated for communication on the first band to not communicate on the first band during the second duration indicated in the signal (i.e. at the TBTT (target beacon transmission time), the access point 120 precedes the DTIM (delivery traffic indication map) beacon with a blocking frame that contains a suitable value in the duration/ID field of the MAC header, and this value sets a virtual carrier sense in all clients associated to that BSS, which effectively blocks all uplink traffic of the stations 102, 108 and 110 on the second band for the prescribed period, and the blocking frame may include a duration/ID field value which corresponds with the planned or first  service duration of the stations, a non-zero NAV (network allocation vector) indicates that the virtual carrier sense is active, which implies that stations will hold their transmissions, virtual carrier sensing typically is used to prevent the simultaneous transmission by two or more wireless devices, and, therefore, virtual carrier sensing typically is employed by using a timer, commonly referred to as a network allocation vector (NAV) (i.e., NAV 122), maintained at the wireless stations 102-110, most frames include a duration field used to reserve the RF medium for a time period defined by the duration field, and upon receipt of a frame having a duration field, a wireless station sets its NAV to the value in the duration field, starts the countdown of the NAV, and holds off on transmitting frames until the NAV counts down to zero, and the wireless station interprets a non-zero NAV as an indication that the RF medium is busy and interprets a zero-valued NAV as an indication that the RF medium is idle and the wireless station therefore may request to transmit data on the RF medium, hence the first stop signal instructs the station 104 and 106, communicating on the first band of 5 GHz, to stop communicating during second indicated duration [0011, 0029, 0032 &0035]), c. switch the radio to the second band to enable communication with the at least one STA associated for communication on the second band during the second duration, and disable communication by the radio on the first band during the second duration (i.e. because the stations 102, 108 and 110, operating on second band 2.4 GHz, are temporarily blocked from transmitting, the access point 120 may switch to second band 2.4GHz and service uplink and downlink traffic from stations 102, 108 and 110, and a non-zero NAV indicates that the virtual carrier sense is active, which implies that stations will hold their transmissions, by virtue of the fact that these stations adhere to the listen-before-talk paradigm, and after having set the NAV in a second BSS, the AP continues with transmitting downlink traffic in that BSS, if any are queued and if sufficient time remains, after which it switches to a second band 2.4 GHz, where the NAV is about to end, and starts servicing wherein the service period for the second BSS ends at the TBTT for that BSS [0010-0011, 0032 & 0035]), and d. transmit, at a time during the second duration, a second stop signal including a first duration value to the at least one STA associated for communication on the second band, the signal instructing the at least one STA associated for communication on the second band to not communicate on the second band during the first duration indicated in the signal (i.e. upon receipt of a frame having a duration field, a wireless station sets its NAV to the value in the duration field, starts the countdown of the NAV, and holds off on transmitting frames until the NAV counts down to zero, and the wireless station interprets a non-zero NAV as an indication that the RF medium is busy and interprets a zero-valued NAV as an indication that the RF medium is idle and the wireless station therefore may request to transmit data on the RF medium, hence the second stop signal instructs the station 102, 108 and 110, communicating on the first band of 5 GHz, to stop communicating during second indicated duration [0010-0011, 0029 & 0032-0033]), Wentink also discloses the following features: regarding claim 2, wherein the processor repeats a through d (Fig. 2, illustrates operation of the access point within the multiple BSS system of fig. 1 according to an embodiment of the invention, see teachings in [0033 & 0035] summarized as “because the stations 104 and 106 are temporarily blocked from transmitting, the access point 120 may switch to channel A and service uplink and downlink traffic from stations 102, 108 and 110 of BSS A at step 212. The process of blocking transmission by stations of one BSS for a beacon period and servicing the stations of another BSS during the beacon period may be repeated at step 214, and since the BSS system using a sequential processing, it is continuously repeated”); regarding claim 4, wherein the first band has a first BSSID thereon, and the second band has a second BSSID thereon, and the second BSSID is different from the first BSSID (Fig. 1, illustrates a multiple BSS system comprising a plurality of wireless stations associated with a single-radio access point according to an embodiment of the invention, see teachings in [0006] summarized as “wireless stations 102, 104, 106, 108 and 110 are serviced by the access point 120 typically are associated with a Basic Service Set (BSS), analogous to a subnetwork, where each BSS is assigned a unique BSS identification number (BSSID), and the stations 102, 108, 110 and stations 104 and 106 are associated with two different bands, and each band has different BSSID”).
Wentink is teaching “to selectively communicate with at least one STA associated for communication on the first band and at least one STA associated for communication on the second band”. Wentink, however, fails to teach “a memory having instructions stored thereon; a processor configured to execute the instructions stored on the memory to cause the apparatus to perform”, selective communication.
Zhou et al. discloses systems, methods, and devices for allowing multiple stations to camp across multiple channels of a wireless network with the following features: regarding claim 1, to selectively communicate with at least one STA associated for communication on the first band and at least one STA associated for communication on the second band; a memory having instructions stored thereon; a processor configured to execute the instructions stored on the memory to cause the apparatus to perform (Fig. 1, illustrates an example of a wireless communication system in which aspects of the present disclosure may be employed, see teachings in [0029, 0032-0033, 0056, 0079, 0087, 0094 & 0100] summarized as “to selectively communicate with at least one STA associated for communication on the first band and at least one STA associated for communication on the second band; a memory having instructions stored thereon; a processor configured to execute the instructions stored on the memory to cause the apparatus to perform (i.e. communication system 100 may include an AP 104 containing a channel controller module 135, and communicates with STAs 106, the AP 104 along with the STAs 106 associated with the AP 104 that use the AP 104 for communication may be referred to as a basic service set (BSS), the AP 104 may further contain a channel switching module 1040 containing instructions which configured to processor 1020 to switch between channels at certain times, a memory 1005 (fig. 10), a processor 1020 coupled to the memory, instructions or code may be stored on the memory 1005, the processor 1020 executes the instructions, stored on the memory 1005, to cause the AP 104 to perform the functions of instructions for configuring multiple STAs to camp on multiple channels, the AP transmits a message to a first device and a second device on a first channel, the message sufficient to inform the first device to camp on a first channel during a time slot and the message sufficient to inform the second device to camp on a second channel during the time slot, wherein the first channel may include a primary channel of the BSS, such as an original primary channel and the second channel may include a new primary channel of the BSS, that the AP may switch to upon determining that the first channel is in use, but that the second channel is not, and the message may include a beacon, and the time slot may include a period of time, the AP may determine, based on a preamble of an OBSS message, that the original primary channel may be busy 518 (fig. 5) during at least a portion of time slot 1 515, while channel 4 may be idle, transmit a trigger frame 520 to STA 1, the trigger frame 520 may include a duration, indicating a duration that STA 1 may transmit an uplink message for. STA 1, upon receiving the trigger frame 520, may transmit an uplink message 530 on channel 4)”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wentink by using the features as taught by Zhou et al. in order to provide a more effective and efficient system that is capable of selectively switching between a first band and a second band so as to selectively communicate with at least one STA associated with the respective band. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 5:
Wentink discloses a technique for providing multiple basic service sets using a single access point with the following features: regarding claim 5, an electronic wireless communication method for use with a processor and a radio configured to selectively switch between a first band and a second band so as to selectively communicate with at least one STA associated for communication on the first band and at least one STA associated for communication on the second band, said method comprising: a. switching, by the processor, the radio to the first band to enable communication with the at least one STA associated for communication on the first band during a first duration, and disable communication by the radio on the second band during the first duration; b. transmitting, via the radio, at a time during the first duration, a first stop signal including a second duration value to the at least one STA associated for communication on the first band, the first stop signal instructing the at least one STA associated for communication on the first band to not communicate on the first band during the second duration indicated in the signal; c. switching, by the processor, the radio to the second band to enable communication with the at least one STA associated for communication on the second band during the second duration, and disable communication by the radio on the first band during the second duration; and d. transmitting, via the radio, at a time during the second duration, a second stop signal including a first duration value to the at least one STA associated for communication on the second band, the signal instructing the at least one STA associated for communication on the second band to not communicate on the second band during the first duration indicated in the signal (Fig. 1, illustrates a multiple BSS system comprising a plurality of wireless stations associated with a single-radio access point according to an embodiment of the invention, see teachings in [0008, 0010-0011, 0026,  0032-0035] summarized as “an electronic wireless communication method for use with a processor and a radio configured to selectively switch between a first band and a second band so as to selectively communicate with at least one STA associated for communication on the first band and at least one STA associated for communication on the second band (i.e. multiple BSS system 100 comprising a plurality of wireless stations 102-110 associated with a single-radio access point 120 comprising a processor (not shown) configured for supporting multiple stations 102, 104, 106, 108 and 110, associated with BSSs, by switching between a first band and a second band, wherein the transmission of the first set of stations can occur at a 2.4 GHz band and the transmission of the second set of stations can occur at a 5 GHz band, wherein, for example, the association of the stations 104 and 106 operating on 5 GHz band may be considered as the first band, and the association of the stations 102, 108 and 110 operating on 2.4 GHz band may be considered as the second [0008, 0011, 0026], said method comprising: a. switching, by the processor, the radio to the first band to enable communication with the at least one STA associated for communication on the first band during a first duration, and disable communication by the radio on the second band during the first duration (i.e. while the stations 102, 108 and 110 are blocked from transmitting on the second band 2.4 GHz, the access point 120 switches to the first band 5 GHz and services the uplink and downlink traffic associated with the stations 104 and 106, further, at the TBTT (target beacon transmission time), the access point 120 precedes the DTIM (delivery traffic indication map) beacon with a blocking frame that contains a suitable value in the duration/ID field of the MAC header, and this value sets a virtual carrier sense in all clients associated to that BSS, which effectively blocks all uplink traffic of the stations 102, 108 and 110 on the second band for the prescribed period, and the blocking frame may include a duration/ID field value which corresponds with the planned or first  service duration of the stations [0010-0011, 0032 & 0035]), b. transmitting, via the radio, at a time during the first duration, a first stop signal including a second duration value to the at least one STA associated for communication on the first band, the first stop signal instructing the at least one STA associated for communication on the first band to not communicate on the first band during the second duration indicated in the signal (i.e. at the TBTT (target beacon transmission time), the access point 120 precedes the DTIM (delivery traffic indication map) beacon with a blocking frame that contains a suitable value in the duration/ID field of the MAC header, and this value sets a virtual carrier sense in all clients associated to that BSS, which effectively blocks all uplink traffic of the stations 102, 108 and 110 on the second band for the prescribed period, and the blocking frame may include a duration/ID field value which corresponds with the planned or first  service duration of the stations, a non-zero NAV (network allocation vector) indicates that the virtual carrier sense is active, which implies that stations will hold their transmissions, virtual carrier sensing typically is used to prevent the simultaneous transmission by two or more wireless devices, and, therefore, virtual carrier sensing typically is employed by using a timer, commonly referred to as a network allocation vector (NAV) (i.e., NAV 122), maintained at the wireless stations 102-110, most frames include a duration field used to reserve the RF medium for a time period defined by the duration field, and upon receipt of a frame having a duration field, a wireless station sets its NAV to the value in the duration field, starts the countdown of the NAV, and holds off on transmitting frames until the NAV counts down to zero, and the wireless station interprets a non-zero NAV as an indication that the RF medium is busy and interprets a zero-valued NAV as an indication that the RF medium is idle and the wireless station therefore may request to transmit data on the RF medium, hence the first stop signal instructs the station 104 and 106, communicating on the first band of 5 GHz, to stop communicating during second indicated duration [0011, 0029, 0032 &0035]), c. switching, by the processor, the radio to the second band to enable communication with the at least one STA associated for communication on the second band during the second duration, and disable communication by the radio on the first band during the second duration (i.e. because the stations 102, 108 and 110, operating on second band 2.4 GHz, are temporarily blocked from transmitting, the access point 120 may switch to second band 2.4GHz and service uplink and downlink traffic from stations 102, 108 and 110, and a non-zero NAV indicates that the virtual carrier sense is active, which implies that stations will hold their transmissions, by virtue of the fact that these stations adhere to the listen-before-talk paradigm, and after having set the NAV in a second BSS, the AP continues with transmitting downlink traffic in that BSS, if any are queued and if sufficient time remains, after which it switches to a second band 2.4 GHz, where the NAV is about to end, and starts servicing wherein the service period for the second BSS ends at the TBTT for that BSS [0010-0011, 0032 & 0035]), and d. transmitting, via the radio, at a time during the second duration, a second stop signal including a first duration value to the at least one STA associated for communication on the second band, the signal instructing the at least one STA associated for communication on the second band to not communicate on the second band during the first duration indicated in the signal (i.e. upon receipt of a frame having a duration field, a wireless station sets its NAV to the value in the duration field, starts the countdown of the NAV, and holds off on transmitting frames until the NAV counts down to zero, and the wireless station interprets a non-zero NAV as an indication that the RF medium is busy and interprets a zero-valued NAV as an indication that the RF medium is idle and the wireless station therefore may request to transmit data on the RF medium, hence the second stop signal instructs the station 102, 108 and 110, communicating on the first band of 5 GHz, to stop communicating during second indicated duration [0010-0011, 0029 & 0032-0033]), Wentink also discloses the following features: regarding claim 6, further comprising repeating a through d (Fig. 2, illustrates operation of the access point within the multiple BSS system of fig. 1 according to an embodiment of the invention, see teachings in [0033 & 0035] summarized as “because the stations 104 and 106 are temporarily blocked from transmitting, the access point 120 may switch to channel A and service uplink and downlink traffic from stations 102, 108 and 110 of BSS A at step 212. The process of blocking transmission by stations of one BSS for a beacon period and servicing the stations of another BSS during the beacon period may be repeated at step 214, and since the BSS system using a sequential processing, it is continuously repeated”); regarding claim 8, wherein the first band has a first BSSID thereon, and the second band has a second BSSID thereon, and the second BSSID is different from the first BSSID (Fig. 1, illustrates a multiple BSS system comprising a plurality of wireless stations associated with a single-radio access point according to an embodiment of the invention, see teachings in [0006] summarized as “wireless stations 102, 104, 106, 108 and 110 are serviced by the access point 120 typically are associated with a Basic Service Set (BSS), analogous to a subnetwork, where each BSS is assigned a unique BSS identification number (BSSID), and the stations 102, 108, 110 and stations 104 and 106 are associated with two different bands, and each band has different BSSID”).
Wentink is teaching “to selectively switch between a first band and a second band so as to selectively communicate”. Wentink, however, fails to teach a selective switching “with a processor and a radio configured to selectively switch between a first band and a second band so as to selectively communicate”.
Zhou et al. discloses systems, methods, and devices for allowing multiple stations to camp across multiple channels of a wireless network with the following features: regarding claim 5, an electronic wireless communication method for use with a processor and a radio configured to selectively switch between a first band and a second band (Fig. 1, illustrates an example of a wireless communication system in which aspects of the present disclosure may be employed, see teachings in [0029, 0032-0033, 0056, 0079, 0087, 0094 & 0100] summarized as “an electronic wireless communication method for use with a processor and a radio configured to selectively switch between a first band and a second band (i.e. communication system 100 may include an AP 104 containing a channel controller module 135, and communicates with STAs 106, the AP 104 along with the STAs 106 associated with the AP 104 that use the AP 104 for communication may be referred to as a basic service set (BSS), the AP 104 may further contain a channel switching module 1040 containing instructions which configured to processor 1020 to switch between channels at certain times, a memory 1005 (fig. 10), a processor 1020 coupled to the memory, instructions or code may be stored on the memory 1005, the processor 1020 executes the instructions, stored on the memory 1005, to cause the AP 104 to perform the functions of instructions for configuring multiple STAs to camp on multiple channels, the AP transmits a message to a first device and a second device on a first channel, the message sufficient to inform the first device to camp on a first channel during a time slot and the message sufficient to inform the second device to camp on a second channel during the time slot, wherein the first channel may include a primary channel of the BSS, such as an original primary channel and the second channel may include a new primary channel of the BSS, that the AP may switch to upon determining that the first channel is in use, but that the second channel is not, and the message may include a beacon, and the time slot may include a period of time, the AP may determine, based on a preamble of an OBSS message, that the original primary channel may be busy 518 (fig. 5) during at least a portion of time slot 1 515, while channel 4 may be idle, transmit a trigger frame 520 to STA 1, the trigger frame 520 may include a duration, indicating a duration that STA 1 may transmit an uplink message for. STA 1, upon receiving the trigger frame 520, may transmit an uplink message 530 on channel 4)”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wentink by using the features as taught by Zhou et al. in order to provide a more effective and efficient system that is capable of using a processor with a radio configured to selectively switch between a first band and a second band so as to selectively communicate.
Regarding claim 9:
Wentink discloses a technique for providing multiple basic service sets using a single access point with the following features: regarding claim 9, a non-transitory computer-readable medium for use with a processor and a radio configured to
selectively switch between a first band and a second band so as to selectively communicate with at least one STA associated for communication on the first band and at least one STA associated for communication on the second band, the non-transitory computer- readable medium having stored thereon instructions for execution by the processor perform at least the following: a. switching, by the processor, the radio to the first band to enable communication with the at least one STA associated for communication on the first band during a first duration, and disable communication by the radio on the second band during the first duration; b. transmitting, via the radio, at a time during the first duration, a first stop signal including a second duration value to the at least one STA associated for communication on the first band, the first stop signal instructing the at least one STA associated for communication on the first band to not communicate on the first band during the second duration indicated in the signal; c. switching, by the processor, the radio to the second band to enable communication with the at least one STA associated for communication on the second band during the second duration, and disable communication by the radio on the first band during the second duration; and d. transmitting, via the radio, at a time during the second duration, a second stop signal including a first duration value to the at least one STA associated for communication on the second band, the signal instructing the at least one STA associated for communication on the second band to not communicate on the second band during the first duration indicated in the signal (Fig. 1, illustrates a multiple BSS system comprising a plurality of wireless stations associated with a single-radio access point according to an embodiment of the invention, see teachings in [0008, 0010-0011, 0026,  0032-0035] summarized as “a non-transitory computer-readable medium for use with a processor and a radio configured to (i.e. although not described, but it is apparent that the access point 120 comprised of a memory and a processor coupled with the memory, and the memory stores the codes which are executed by the processor to perform the functions [figs. 1-2]), selectively switch between a first band and a second band so as to selectively communicate with at least one STA associated for communication on the first band and at least one STA associated for communication on the second band, the non-transitory computer- readable medium having stored thereon instructions for execution by the processor perform at least the following (i.e. multiple BSS system 100 comprising a plurality of wireless stations 102-110 associated with a single-radio access point 120 is configured for supporting multiple stations 102, 104, 106, 108 and 110, associated with BSSs, by switching between a first band and a second band, wherein the transmission of the first set of stations can occur at a 2.4 GHz band and the transmission of the second set of stations can occur at a 5 GHz band, wherein, for example, the association of the stations 104 and 106 operating on 5 GHz band may be considered as the first band, and the association of the stations 102, 108 and 110 operating on 2.4 GHz band may be considered as the second [0008, 0011, 0026], a. switching, by the processor, the radio to the first band to enable communication with the at least one STA associated for communication on the first band during a first duration, and disable communication by the radio on the second band during the first duration (i.e. while the stations 102, 108 and 110 are blocked from transmitting on the second band 2.4 GHz, the access point 120 switches to the first band 5 GHz and services the uplink and downlink traffic associated with the stations 104 and 106, further, at the TBTT (target beacon transmission time), the access point 120 precedes the DTIM (delivery traffic indication map) beacon with a blocking frame that contains a suitable value in the duration/ID field of the MAC header, and this value sets a virtual carrier sense in all clients associated to that BSS, which effectively blocks all uplink traffic of the stations 102, 108 and 110 on the second band for the prescribed period, and the blocking frame may include a duration/ID field value which corresponds with the planned or first  service duration of the stations [0010-0011, 0032 & 0035]), b. transmitting, via the radio, at a time during the first duration, a first stop signal including a second duration value to the at least one STA associated for communication on the first band, the first stop signal instructing the at least one STA associated for communication on the first band to not communicate on the first band during the second duration indicated in the signal (i.e. at the TBTT (target beacon transmission time), the access point 120 precedes the DTIM (delivery traffic indication map) beacon with a blocking frame that contains a suitable value in the duration/ID field of the MAC header, and this value sets a virtual carrier sense in all clients associated to that BSS, which effectively blocks all uplink traffic of the stations 102, 108 and 110 on the second band for the prescribed period, and the blocking frame may include a duration/ID field value which corresponds with the planned or first  service duration of the stations, a non-zero NAV (network allocation vector) indicates that the virtual carrier sense is active, which implies that stations will hold their transmissions, virtual carrier sensing typically is used to prevent the simultaneous transmission by two or more wireless devices, and, therefore, virtual carrier sensing typically is employed by using a timer, commonly referred to as a network allocation vector (NAV) (i.e., NAV 122), maintained at the wireless stations 102-110, most frames include a duration field used to reserve the RF medium for a time period defined by the duration field, and upon receipt of a frame having a duration field, a wireless station sets its NAV to the value in the duration field, starts the countdown of the NAV, and holds off on transmitting frames until the NAV counts down to zero, and the wireless station interprets a non-zero NAV as an indication that the RF medium is busy and interprets a zero-valued NAV as an indication that the RF medium is idle and the wireless station therefore may request to transmit data on the RF medium, hence the first stop signal instructs the station 104 and 106, communicating on the first band of 5 GHz, to stop communicating during second indicated duration [0011, 0029, 0032 &0035]), c. switching, by the processor, the radio to the second band to enable communication with the at least one STA associated for communication on the second band during the second duration, and disable communication by the radio on the first band during the second duration (i.e. because the stations 102, 108 and 110, operating on second band 2.4 GHz, are temporarily blocked from transmitting, the access point 120 may switch to second band 2.4GHz and service uplink and downlink traffic from stations 102, 108 and 110, and a non-zero NAV indicates that the virtual carrier sense is active, which implies that stations will hold their transmissions, by virtue of the fact that these stations adhere to the listen-before-talk paradigm, and after having set the NAV in a second BSS, the AP continues with transmitting downlink traffic in that BSS, if any are queued and if sufficient time remains, after which it switches to a second band 2.4 GHz, where the NAV is about to end, and starts servicing wherein the service period for the second BSS ends at the TBTT for that BSS [0010-0011, 0032 & 0035]), and d. transmitting, via the radio, at a time during the second duration, a second stop signal including a first duration value to the at least one STA associated for communication on the second band, the signal instructing the at least one STA associated for communication on the second band to not communicate on the second band during the first duration indicated in the signal (i.e. upon receipt of a frame having a duration field, a wireless station sets its NAV to the value in the duration field, starts the countdown of the NAV, and holds off on transmitting frames until the NAV counts down to zero, and the wireless station interprets a non-zero NAV as an indication that the RF medium is busy and interprets a zero-valued NAV as an indication that the RF medium is idle and the wireless station therefore may request to transmit data on the RF medium, hence the second stop signal instructs the station 102, 108 and 110, communicating on the first band of 5 GHz, to stop communicating during second indicated duration [0010-0011, 0029 & 0032-0033]). 
Wentink also discloses the following features: regarding claim 10, further comprising instructions for execution by the processor further perform at least the following: repeating a through d (Fig. 2, illustrates operation of the access point within the multiple BSS system of fig. 1 according to an embodiment of the invention, see teachings in [0033 & 0035] summarized as “because the stations 104 and 106 are temporarily blocked from transmitting, the access point 120 may switch to channel A and service uplink and downlink traffic from stations 102, 108 and 110 of BSS A at step 212. The process of blocking transmission by stations of one BSS for a beacon period and servicing the stations of another BSS during the beacon period may be repeated at step 214, and since the BSS system using a sequential processing, it is continuously repeated”); regarding claim 12, wherein the first band has a first BSSID thereon, and the second band has a second BSSID thereon, and the second BSSID is different from the first BSSID (Fig. 1, illustrates a multiple BSS system comprising a plurality of wireless stations associated with a single-radio access point according to an embodiment of the invention, see teachings in [0006] summarized as “wireless stations 102, 104, 106, 108 and 110 are serviced by the access point 120 typically are associated with a Basic Service Set (BSS), analogous to a subnetwork, where each BSS is assigned a unique BSS identification number (BSSID), and the stations 102, 108, 110 and stations 104 and 106 are associated with two different bands, and each band has different BSSID”).
Wentink is teaching “a radio configured to selectively switch between a first band and a second band so as to selectively communicate”. Wentink, however, fails to teach “a non-transitory computer-readable medium for use with a processor and a radio configured to selectively switch between a first band and a second band so as to selectively communicate”.
Zhou et al. discloses systems, methods, and devices for allowing multiple stations to camp across multiple channels of a wireless network with the following features: regarding claim 9, a non-transitory computer-readable medium for use with a processor and a radio configured to selectively switch between a first band and a second band so as to selectively communicate (Fig. 1, illustrates an example of a wireless communication system in which aspects of the present disclosure may be employed, see teachings in [0029, 0032-0033, 0056, 0079, 0087, 0094 & 0100] summarized as “a non-transitory computer-readable medium for use with a processor and a radio configured to selectively switch between a first band and a second band so as to selectively communicate (i.e. communication system 100 may include an AP 104 containing a channel controller module 135, and communicates with STAs 106, the AP 104 along with the STAs 106 associated with the AP 104 that use the AP 104 for communication may be referred to as a basic service set (BSS), the AP 104 may further contain a channel switching module 1040 containing instructions which configured to processor 1020 to switch between channels at certain times, a memory 1005 (fig. 10), a processor 1020 coupled to the memory, instructions or code may be stored on the memory 1005, the processor 1020 executes the instructions, stored on the memory 1005, to cause the AP 104 to perform the functions of instructions for configuring multiple STAs to camp on multiple channels, the AP transmits a message to a first device and a second device on a first channel, the message sufficient to inform the first device to camp on a first channel during a time slot and the message sufficient to inform the second device to camp on a second channel during the time slot, wherein the first channel may include a primary channel of the BSS, such as an original primary channel and the second channel may include a new primary channel of the BSS, that the AP may switch to upon determining that the first channel is in use, but that the second channel is not, and the message may include a beacon, and the time slot may include a period of time, the AP may determine, based on a preamble of an OBSS message, that the original primary channel may be busy 518 (fig. 5) during at least a portion of time slot 1 515, while channel 4 may be idle, transmit a trigger frame 520 to STA 1, the trigger frame 520 may include a duration, indicating a duration that STA 1 may transmit an uplink message for. STA 1, upon receiving the trigger frame 520, may transmit an uplink message 530 on channel 4)”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wentink by using the features as taught by Zhou et al. in order to provide a more effective and efficient system that is capable of using a non-transitory computer-readable medium for use with a processor and a radio configured to selectively switch between a first band and a second band so as to selectively communicate. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 3, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentink (US 2005/0124294 A1) in view Zhou et al. (US 2016/0249378 A1) as applied to claims 1, 5 and 9 above, and further in view of Sidhu et al. (US 2016/0029384 A1).

Wentink and Zhou et al. disclose the claimed limitations as described in paragraph 4 above. Wentink and Zhou et al. do not expressly disclose the following features: regarding claim 3, wherein one of the at least one STA associated for communication on the second band is a backhaul STA of a wireless extender device; regarding claim 7, wherein one of the at least one STA associated for communication on the second band is a backhaul STA of a wireless extender device; regarding claim 11, wherein one of the at least one STA associated for communication on the second band is a backhaul STA of a wireless extender device.
Sidhu et al. disclose techniques and systems for selecting frequency bands using band-switching operations with the following features: regarding claim 3, wherein one of the at least one STA associated for communication on the second band is a backhaul STA of a wireless extender device (Fig. 4, an illustration of an example of a network environment, in accordance with some embodiments, see teachings in [0054, 0064 & 0066] summarized as “a local area network 400 including a gateway 408 that can perform band-switching operations, and the gateways 406, 408 may include a router, an access point, a modem, a range extending device, and/or any other device that provides wireless network access among one or more computing devices and/or external networks. For example, gateway 406 may include a router or access point providing the network 400 with access to the external network 410, and gateway 408 may include a range extending device, and may be used to improve signal range and strength within the network 400, for example, the range extending gateway 408 may extend the network coverage of the router gateway 406 when two or more devices on the network 400 need to be connected with one another, but the distance is too far for a direct connection to be established”); regarding claim 7, wherein one of the at least one STA associated for communication on the second band is a backhaul STA of a wireless extender device (Fig. 4, an illustration of an example of a network environment, in accordance with some embodiments, see teachings in [0054, 0064 & 0066] summarized as “a local area network 400 including a gateway 408 that can perform band-switching operations, and the gateways 406, 408 may include a router, an access point, a modem, a range extending device, and/or any other device that provides wireless network access among one or more computing devices and/or external networks. For example, gateway 406 may include a router or access point providing the network 400 with access to the external network 410, and gateway 408 may include a range extending device, and may be used to improve signal range and strength within the network 400, for example, the range extending gateway 408 may extend the network coverage of the router gateway 406 when two or more devices on the network 400 need to be connected with one another, but the distance is too far for a direct connection to be established”); regarding claim 11, wherein one of the at least one STA associated for communication on the second band is a backhaul STA of a wireless extender device (Fig. 4, an illustration of an example of a network environment, in accordance with some embodiments, see teachings in [0054, 0064 & 0066] summarized as “a local area network 400 including a gateway 408 that can perform band-switching operations, and the gateways 406, 408 may include a router, an access point, a modem, a range extending device, and/or any other device that provides wireless network access among one or more computing devices and/or external networks. For example, gateway 406 may include a router or access point providing the network 400 with access to the external network 410, and gateway 408 may include a range extending device, and may be used to improve signal range and strength within the network 400, for example, the range extending gateway 408 may extend the network coverage of the router gateway 406 when two or more devices on the network 400 need to be connected with one another, but the distance is too far for a direct connection to be established”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wentink with Zhou et al. by using the features as taught by Sidhu et al. in order to provide a more effective and efficient system that is capable of associating for communication on the second band is a backhaul STA of a wireless extender device. The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
9/19/2022      
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473